Title: To Thomas Jefferson from John Steele, 14 November 1792
From: Steele, John
To: Jefferson, Thomas



Sir
House of Reps. Novemr. 14th. 1792

The inclosed papers were put into my hand, in consequence of an idea having gone forth, that during the residence of the Brittish Minister at this place, some plan of indemnification might possibly be adopted for losses sustained by the depredations of the Enemy during the late War.
I cou’d not refuse to receive them from the unfortunate sufferers, and as I have done so, you will pardon the liberty I now take in submitting them to your inspection. Many thousands are similarly situated. I have the honor to be Sir With sentiments of perfect Respect Your most Obedient servant

Jno. Steele

